DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Applicant's election with traverse of Group I, claims 1-13 and 16-17, in the reply filed on 06/04/2021 is acknowledged. New claims 33-43 are added and are also elected by applicants to be examined along with Group I. The traversal is on the ground(s) that the Office Action does not establish that each and every feature of the subject matter that is common to claims 1-13, 16, 17, 23-29 is known in the prior art.  
This is not found persuasive because Carter (US 20160158889) discloses all the shared technical features between Group 1 and 2, see Restriction Requirement filed on 4/21/2021. 
Claims 1-13, 16-17, and 33-43 are pending.
The requirement is still deemed proper and is therefore made FINAL.
Claim Objections
Claim 38 and 41-43 objected to because of the following informalities:  
Claim 38 and 43 recite the limitation “a plateau between first and second ramp-up sub-shapes or first and second ramp-down sub-shapes.” The “first and second ramp-up and ramp-down” lack antecedent basis. For the purpose of examination it will be interpreted as –a first and a second ramp-up or a first and a second ramp-down--. 
Appropriate correction is required.
Claims 41-43 recite “a computer-implemented method according to claim 40,” whereas claim 40 only recites a method. For the purpose of examination it will be interpreted as –the method according to claim 40--.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-13, 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "insignificantly influenced" in claim 4 and 5 is a relative term which renders the claim indefinite.  The term "insignificantly influenced" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim 1 and 10 recites “cooling rate threshold based on solidification data.” The limitation is indefinite because the criteria to selecting a cooling rate based on solidification data is not defined. One of ordinary skill in the art would not know what criteria to apply in order to select the cooling rate based on the solidification data. For the purpose of examination, the limitation will be interpreted as –any criteria for selecting the cooling rate based on solidification data--.
	Claims 2-3, 6-9, and 11-13 and 16-17 are rejected due to dependency.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13, 16-17, and 33-38 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a process without significantly more. The claims, as discussed below, are directed to an abstract idea because they recite a mental process performed by a computer (see MPEP 2106.04(a)(2)). 
Regarding claim 1, the claim recites a computer-implemented method of generating processing instructions for use in manufacturing a solid article in a given material from powder using a powder bed additive manufacturing system (a method can be generated in the mind for the purpose of manufacturing a solid article with a given material for additive manufacturing), the method comprising:
obtaining a model of the article (a model of an article can be obtained by imagining an object); 
receiving an indication of a first microstructure of the material for a first region of the model (the broadest reasonable interpretation of “an indication of a first microstructure” can include any information that gives an indication of the microstructure in the region, so mentally deciding what the microstructure will be in a region can read on “indication”), the first microstructure being associated to a first cooling rate threshold based on solidification data (one of ordinary skill in the art would be able to look at solidification data and mentally associate the microstructure with the cooling rate); 
determining a first sequence of energy pulses associated to the first region (the pulse sequence can be mentally determined for the imagined region), wherein a parameter of each energy pulse is adapted to melt powder material and achieve a cooling rate for the material during solidification above the first cooling rate threshold (one of ordinary skill in the art can look at solidification data and using a calculator to determine time between each of the pulse to 
generating the processing instructions based on the first sequence of energy pulses (generating instructions can be a mental process).
Regarding claims 2-13 and 16, each claim recites further steps in the process, however, none of the steps require a process that cannot be performed mentally. 
Regarding claim 33, the claim recites a computer-implemented method of generating processing instructions for use in manufacturing a solid article in a given material from powder using a powder bed additive manufacturing system (a method can be generated in the mind for the purpose of manufacturing a solid article with a given material for additive manufacturing), the method comprising: 
obtaining a model of the article; determining a sequence of energy pulses for melting powder material (a model of an article can be obtained by imagining an object), 
including a selection of a temporal pulse shape for each energy pulse (a temporal pulse shape can be mentally choosen); and 
generating the processing instructions based on the sequence of energy pulses (generating instructions can be a mental process).
Regarding claims 34-38, each claim recites further steps in the process, however, none of the steps require a process that cannot be performed mentally.
The judicial exception is not integrated into a practical application because claims 1-13, 16, and 33-38 fail to recite any additional steps beyond the judicical exception.
Regarding claim 17, Carter discloses a method of manufacturing a solid article in a given material from powder using a powder bed additive manufacturing system (the method can be 
receiving the processing instructions of claim 1 (receiving an instruction can be performed as a mental process).
Claim 17 further recites the step of “successively manufacturing each slice of the solid article atop one another based on the received processing instructions.” While the step of “successively manufacturing” is an additional step beyond the judicial exception, nevertheless this step amounts to insignificant extra-solution activity. Specifically, the step of “successively manufacturing” as an application of the result of performing the mental process performed by the computer is an insignificant application of the judicial exception and a well-known application in the art. (See MPEP 2106.05(g); “examples of activities that the courts have found to be insignificant extra-solution activity: [include] i. Cutting hair after first determining the hair style, In re Brown, 645 Fed. App'x 1014, 1016-1017 (Fed. Cir. 2016) (non-precedential); and ii. Printing or downloading generated menus, Ameranth, 842 F.3d at 1241-42, 120 USPQ2d at 1854-55.”)
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 7-9, 16-17, 33, and 39 is/are rejected under 35 U.S.C. 102(a)(1)/(2) as being anticipated by Carter (US 20160158889).
Regarding claim 1, Carter discloses a computer-implemented method of generating processing instructions for use in manufacturing a solid article in a given material from powder using a powder bed additive manufacturing system (method of forming a superalloy with direct metal laser melting with a powder bed, abstract, where the process can be controlled by a computer, par. 24), the method comprising: 
obtaining a model of the article (using digital models for fabricating a component is well known in additive manufacturing, par. 2); 
receiving an indication of a first microstructure (columnar to equiaxed diagrams (CET) can be generated to determine the microstructure of the superalloy being formed, par. 37, where the superalloy being formed is in a region of the CET diagram, par. 33; the broadest reasonable interpretation of “indication of a first microstructure” can include any information that would indicate what the microstructure in the region will be) of the material for a first region of the model, the first microstructure being associated to a first cooling rate threshold based on solidification data (CET have regions that define the microstructures that can be obtained, where those regions have cooling rates associated with them, par. 33, Fig. 5); 
determining a first sequence of energy pulses associated to the first region (laser pulses can be used to generate the desired microstructures, par. 32), wherein a parameter of each energy pulse is adapted to melt powder material and achieve a cooling rate (pulse width is 
generating the processing instructions based on the first sequence of energy pulses (controlling the parameters of the laser to provide a controlled solidification condition, par. 36).  
Regarding claim 2, Carter discloses the computer-implemented method of claim 1, wherein determining the first sequence of pulses associated to the first region comprises, for each energy pulse, taking into consideration the temperature of adjacent material to the powder material melted by the energy pulse (controlling the temperature gradient comprises controlling the cooling rate of the melt pool by controlling the decay rate of the laser energy and heating a prior layer of a prior melt pool, claim 2 and claim 6, where one of ordinary skill in the art would know that controlling the laser energy at the melt pool would account for the temperature gradient at the prior melt pool since the adjacent melt pool can affect the cooling rate of the melt pool, par. 25).
Regarding claim 7, Carter discloses the computer-implemented method of claim 2, wherein the cooling rate of a molten voxel subjected to the energy pulse is determined based upon the adjacent material being within a given temperature difference tolerance (controlling the temperature gradient comprises controlling the cooling rate of the melt pool and heating a prior layer of a prior melt pool, claim 2 and claim 6, where one of ordinary skill in the art would know that controlling the cooling rate of the melt pool and the temperature of the prior layer 
Regarding claim 8, Carter discloses the computer-implemented method of claim 7, wherein the given temperature difference tolerance is within a predetermined tolerance of an ambient temperature of the powder material (the microstructure that may be attained can have no substrate heating (i.e. substrate/powder is at ambient/room temperature), par. 33, Fig. 5; where substrate heating refers to heating the prior layers that were deposited during the process of generating the melt pool, par. 33).  
Regarding claim 9, Carter discloses the computer-implemented method of claim 7, wherein a temperature of the adjacent material is 400K or below (the microstructure that may be attained can have no substrate heating (i.e. substrate/powder is at ambient temperature), par. 33, Fig. 5; where it is understood by the examiner that with no substrate heating the temperature of the prior layers or adjacent materials are at ambient/room temperature and one of ordinary skill in the art would know that ambient/room temperature can be below 400K).  
Regarding claim 16, Carter discloses the computer-implemented method of claim 1 wherein the parameter of each energy pulse of the first sequence includes a pulse shape (pulse width, par. 22) and a pulse energy (pulse energy, par. 22).
Regarding claim 17, Carter discloses a method of manufacturing a solid article in a given material from powder using a powder bed additive manufacturing system (method of forming a superalloy with direct metal laser melting, abstract, where the process can be controlled by a computer, par. 24), the method comprising: 
receiving the processing instructions of claim 1; and successively manufacturing each slice of the solid article atop one another based on the received processing instructions 
Regarding claim 33, Carter discloses a computer-implemented method of generating processing instructions for use in manufacturing a solid article in a given material from powder using a powder bed additive manufacturing system (method of forming a superalloy with direct metal laser melting with a powder bed, abstract, where the process can be controlled by a computer, par. 24), the method comprising: 
obtaining a model of the article; determining a sequence of energy pulses for melting powder material (using digital models for fabricating a component is well known in additive manufacturing, par. 2), 
including a selection of a temporal pulse shape for each energy pulse (pulse width, par. 22; where the broadest reasonable interpretation of pulse shape can include pulse width); and 
generating the processing instructions based on the sequence of energy pulses (controlling the parameters of the laser to provide a controlled solidification condition, par. 36).
Regarding claim 39, Carter discloses a method of manufacturing a solid article in a given material from powder using a powder bed additive manufacturing system (method of forming a superalloy with direct metal laser melting with a powder bed, abstract, where the process can be controlled by a computer, par. 24), the method comprising: 
receiving the processing instructions of claim 33; and successively manufacturing each slice of the solid article atop one another based on the received processing instructions (controller 135 operates the laser array 101, and the laser array implements the method and fabricates the component layer by layer, par. 20).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10-11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carter (US 20160158889).
Regarding claim 10, Carter discloses the computer-implemented method of claim 1, further comprising: 
receiving an indication of a microstructure (columnar to equiaxed diagrams (CET) can be generated to determine the microstructure of the superalloy being formed, par. 37, where the superalloy being formed is in a region of the CET diagram, par. 33) of the material for a region of the model, the microstructure being associated to a second cooling rate threshold based on solidification data (CET have regions that define the microstructures that can be obtained, where those regions have cooling rates associated with them, par. 33, Fig. 5); and
determining a sequence of energy pulses (laser pulses can be used to generate the desired microstructures, par. 32) associated to the region, wherein a parameter of each energy pulse is adapted to melt powder material (pulse width is controlled to achieve solidification velocity and temperature gradient of melt pool, claim 1) and achieve a cooling rate for the 
wherein said generating the processing instructions is further based on the sequence of energy pulses (controlling the parameters of the laser to provide a controlled solidification condition, par. 36).
Carter does not disclose a second microstructure, second region, second cooling threshold, or second sequence of energy pulses. However, Carter does disclose that different microstructure can be formed (abstract) and one of ordinary skill in the art would be able to easily duplicate the second microstructure in a second region with a second cooling threshold based on a second sequence of energy pulses, see MPEP 2144 VI (B). Additionally, it is well known in the art to print a superalloy with different microstructures in different regions to obtain desired material properties.
Regarding claim 11, Carter discloses the computer-implemented method of claim 10, wherein determining the second sequence of pulses associated to the second region comprises, for each energy pulse, taking into consideration the temperature of adjacent material to the powder material melted by the energy pulse (controlling the temperature gradient comprises controlling the cooling rate of the melt pool by controlling the decay rate of the laser energy and heating a prior layer of a prior melt pool, claim 2 and claim 6; where one of ordinary skill in the art would know that controlling the laser energy at the melt pool would account for the 
Regarding claim 13, Carter discloses the computer-implemented method of claim 10, wherein the parameter of each energy pulse of the first sequence is adapted to achieve a cooling rate above the first cooling rate threshold and below the second cooling rate threshold (the cooling rate can vary between 0.1s to 100s which results in a variety of microstructures, par. 33, Fig. 5, where the broadest reasonable interpretation of cooling threshold can mean that past that threshold a particular microstructure occurs, e.g. a cooling threshold over 1s results in a single crystal microstructure and over a 10s cooling threshold a columnar microstructure occurs; if one of ordinary skill in the art chooses to print a first microstructure that is single crystal, the cooling rate would be above the cooling threshold for single crystal microstructure but below the cooling threshold for a second columnar microstructure structure, Fig. 5, where one of ordinary skill in the art would be able to choose which microstructure to print based on design specification). 
Additionally, the duplication of methods in claim 10 results in two different microstructure with different cooling thresholds. By virtue of having different cooling threshold, one of the cooling thresholds must be below/above the other, whether it is the first or second cooling threshold that is below the other. The arrangement of which microstructure is considered the first or second microstructure based on which cooling threshold is greater is not patentable, see MPEP 2144 VI (C). 
Claim 3-6 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carter in view of McClelland (US 10500641).
Regarding claim 3, Carter does not disclose the computer-implemented method of claim 2, wherein determining the first sequence of pulses associated to the first region 
McClelland discloses methods for additive manufacturing wherein determining the first sequence of pulses associated to the first region comprises, for each energy pulse, taking into consideration the temperature of the adjacent material as affected by cooling and by heating via previous or subsequent energy pulses (the laser is pulsed so that the first region to be pulsed (next region) is ordered such that the adjacent section have time to solidify before irradiating the region next to it, Col 3 lines 13-20, McClelland).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Carter to incorporate the teachings of McClelland and changing the order of the pulsed section to allow the adjacent area to cool. Doing so would have the benefit of reducing the time waiting for previous section to solidfy and avoid inaccuracies and thermal stresses formed by continuous scanning of large sections (Col 3 lines 16-20, McClelland).
Regarding claim 4, Carter in view of McClelland discloses the computer-implemented method of claim 2, wherein determining the first sequence of pulses associated to the first region comprises spacing each energy pulse of the sequence in time and/or distance (further section is irradiated to allow previous section time to solidify, Col 3 lines 10-13, McClelland) such that a temperature of the adjacent material at a time of the energy pulse is insignificantly influenced by at least one of previous and subsequent energy pulses (the laser is pulsed so that the first region to be pulsed (further section) is ordered such that the previous section have time to solidify, Col 3 lines 13-20; where it is understood that the previous section is allowed to solidify so that the subsequent pulse does not build up thermal stress, in other words insignificantly influence the previous section, Col 3 lines 13-20, McClelland).
Regarding claim 5, Carter in view of McClelland discloses the computer-implemented method of claim 4, wherein a minimum time (irradiated points are spaced apart to give the point enough time to solidify, Col 6 lines 35-37, where one of ordinary skill in the art would know that giving the irradiated points enough time to solidify can involve finding a minimum time required to allow irradiated point to solidify, McClelland) before adjacent material is subjected to at least one of an energy pulse and 
a minimum distance for a subsequent energy pulse is determined based on a time and/or distance over which heat added through the energy pulse has an insignificant influence on local heating of the powder material (irradiated points are sufficiently spaced apart to give the point enough time to solidify, Col 7 lines 17-20, where one of ordinary skill in the art would know that sufficiently spacing apart the points can involve optimizing and finding a minimum distance, McClelland). 
Regarding claim 6, Carter in view of McClelland discloses the computer-implemented method of claim 5, wherein the first sequence of pulses associated to the first region is determined from a time-distance relationship  (irradiated points are sufficiently spaced apart to give the point enough time to solidify, Col 7 lines 17-20, where the broadest reasonable interpretation of “determined from a time-distance relationship” can include taking into account the time/distance required to allow previous irradiated points to solidify), which defines how the minimum distance from each energy pulse changes with time (irradiated points are sufficiently spaced apart to give the point enough time to solidify, Col 7 lines 17-20, where one of ordinary skill in the art would know that the minimum distance changes with time since McClelland chooses to space out the irradiated points at a distance to give the irradiated points time to cool rather than waiting for the point to cool then irradiating in the direct adjacent area, Col 2 lines 13-19).  
Regarding claim 12, Carter does not disclose the computer-implemented method of claim 10, further comprising determining the second sequence of pulses associated to the second region comprises, for each energy pulse, taking into consideration the temperature of the adjacent material as affected by cooling and by heating via previous or subsequent energy pulses.
McClelland discloses methods for additive manufacturing wherein determining the sequence of pulses associated to the region comprises, for each energy pulse, taking into consideration the temperature of the adjacent material as affected by cooling and by heating via previous or subsequent energy pulses (the laser is pulsed so that the first region to be pulsed (next region) is ordered such that the adjacent section have time to solidify before irradiating the region next to it, Col 3 lines 13-20, McClelland).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Carter to incorporate the teachings of McClelland and changing the order of the second pulsed section to allow the second adjacent area to cool. Doing so would have the benefit of reducing the time waiting for previous section to solidfy and avoid inaccuracies and thermal stresses formed by continuous scanning of large sections (Col 3 lines 16-20, McClelland). The combination would result on applying McClelland’s method on the duplicated second sequence of pulses.
Claim 34-38 and 40-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carter in view of Murison (US 20080080570 A1).
Regarding claim 34, Carter does not disclose a computer-implemented method according to claim 33, further comprising selecting a ramp-up time for each energy pulse.
Murison discloses a laser processing system (100) which can be used for welding (par. 2) further comprising selecting a ramp-up time for each energy pulse (rise time of 5 ns, par. 49, Fig. 5D).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Carter to incorporate the teachings of Murison. Doing so would have the benefit of employing laser pulses with specially tailored power profiles for better processing quality (par. 47, Murison).
Regarding claim 35, Carter does not disclose a computer-implemented method according to claim 33, further comprising selecting a ramp-down time for each energy pulse.
Murison discloses a laser processing system (100) which can be used for welding (par. 2) comprising selecting a ramp-down time for each energy pulse (fall time of 5 ns, par. 49, Fig. 5D).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Carter to incorporate the teachings of Murison. Doing so would have the benefit of employing laser pulses with specially tailored power profiles for better processing quality (par. 47, Murison).
Regarding claim 36, Carter does not disclose a computer-implemented method according to claim 33, wherein the temporal pulse shape includes a plurality of ramp-up sub-shapes, each ramp-up sub-shape having a different slope.
Murison discloses a laser processing system (100) which can be used for welding (par. 2) wherein the temporal pulse shape includes a plurality of ramp-up sub-shapes (first ramp up between 0 W and 175 W and second ramp up between 88 W and 690 W, par. 55, Fig. 8B), each ramp-up sub-shape having a different slope (the rise and fall times can be less than 1 ns or less than 300 ps, par. 25; where one of ordinary skill in the art would be able to select a different rise 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Carter to incorporate the teachings of Murison. Doing so would have the benefit of employing laser pulses with specially tailored power profiles for better processing quality (par. 47, Murison).
Regarding claim 37, Carter does not disclose a computer-implemented method according to claim 33, wherein the temporal pulse shape includes a plurality of ramp-down sub-shapes, each ramp-down sub- shape having a different slope.
Murison discloses a laser processing system (100) which can be used for welding (par. 2) wherein the temporal pulse shape includes a plurality of ramp-down sub-shapes (first ramp down from 175 W to 85 W and second ramp down from 690 W to 85 W, par. 55, Fig. 8B), each ramp-down sub- shape having a different slope (the rise and fall times can be less than 1 ns or less than 300 ps, par. 25; where one of ordinary skill in the art would be able to select a different fall time for each ramp down, which would result in a different slope).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Carter to incorporate the teachings of Murison. Doing so would have the benefit of employing laser pulses with specially tailored power profiles for better processing quality (par. 47, Murison).
Regarding claim 38, Carter does not disclose a computer-implemented method according to claim 33, wherein the temporal pulse shape includes a plateau between first and second ramp-up sub-shapes or first and second ramp-down sub-shapes.
Murison discloses a laser processing system (100) which can be used for welding (par. 2), wherein the temporal pulse shape includes a plateau between first and second ramp-up sub-
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Carter to incorporate the teachings of Murison. Doing so would have the benefit of employing laser pulses with specially tailored power profiles for better processing quality (par. 47, Murison).
Regarding claim 40, Carter discloses a method of manufacturing a solid article in a given material from powder using a powder bed additive manufacturing system (method of forming a superalloy with direct metal laser melting with a powder bed, abstract, where the process can be controlled by a computer, par. 24), the method comprising 
successively manufacturing each slice of the solid article atop one another using a sequence of energy pulses for melting powder material (controller 135 operates the laser array 101, and the laser array implements the method and fabricates the component layer by layer, par. 20), 
Carter does not disclose wherein a temporal pulse shape of each energy pulse is a non-square shaped pulse.
Murison discloses a laser processing system (100) which can be used for welding (par. 2), wherein a temporal pulse shape of each energy pulse is a non-square shaped pulse (Fig. 8B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Carter to incorporate the teachings of Murison. 
Regarding claim 41, Carter in view of Murison discloses a computer-implemented method according to claim 40, wherein the temporal pulse shape includes a plurality of ramp-up sub-shapes (first ramp up between 0 W and 175 W and second ramp up between 88 W and 690 W, par. 55, Fig. 8B, Murison), each ramp-up sub-shape having a different slope (the rise and fall times can be less than 1 ns or less than 300 ps, par. 25; where one of ordinary skill in the art would be able to select a different rise time for each ramp up, which would result in a different slope since both ramp up have the same height of 285 W, Murison).
Regarding claim 42, Carter in view of Murison a computer-implemented method according to claim 40, wherein the temporal pulse shape includes a plurality of ramp-down sub-shapes (first ramp down from 175 W to 85 W and second ramp down from 690 W to 85 W, par. 55, Fig. 8B, Murison), each ramp-down sub- shape having a different slope (the rise and fall times can be less than 1 ns or less than 300 ps, par. 25; where one of ordinary skill in the art would be able to select a different fall time for each ramp down, which would result in a different slope, Murison).
Regarding claim 43, Carter in view of Murison a computer-implemented method according to claim 40, wherein the temporal pulse shape include a plateau between first and second ramp-up sub-shapes (plateau at 175 W or both plateau at 85 W, Fig. 8B, Murison; additionally it is noted that the limitation “a plateau between first and second ramp” does not require that the plateau be directly after the first ramp and before the second ramp, the broadest reasonable interpretation can include a plateau being anywhere in the pulse as long as it is between the first and second ramp-up) or first and second ramp-down sub-shapes.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMPSON A CHEN whose telephone number is (571)272-6422.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SIMPSON A CHEN/               Examiner, Art Unit 3761      

/CHRISTOPHER M KOEHLER/               Primary Examiner, Art Unit 3726